DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
	This office action responds to the amendments filed on November 23, 2021 for application 15/944,254.  Claims 1 and 19 were amended, claim 9 was cancelled, and claims 1-8 and 10-20 remain pending in the application.
Response to Arguments
	The Examiner has fully considered the Applicant’s arguments filed on November 23, 2021, and the Examiner responds as provided below.
	Regarding the Applicant’s response at pages 7-10 of the Remarks that concerns the § 103 rejection of independent claim 1, and by inference independent claims 10 and 19 that contain similar subject matter, the Applicant primarily argues that Oberheide and Irimie fail to teach machine learning in association with grammatic and linguistic structure.  The Applicant’s arguments in conjunction with the claim amendments are persuasive, and consequently the Examiner conducted a new prior art search. The Applicant’s arguments are now moot with respect to independent claims 1, 10, and 19 because the arguments do not apply to one of the references currently used in the rejection of the aforementioned claims as detailed below.
	Regarding the Applicant’s response at pages 10-11 of the Remarks that concerns the § 103 rejection of the dependent claims 3, 5, 12, and 14, the arguments for patentability rest upon the allowance of independent claims 1 and 10.  Because 
Claim Objections
Claim 7 is objected to because of the following informalities: “a form” should read “the form” based upon the recitation of “a form” in claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent claims 1, 10, and 19, thus the associated dependent claims 2-8, 11-18, and 20, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claims 1 and 19 recite “analyzing the scanned data using one or more machine learning techniques to identify a topic, a grammatical structure, and a linguistic structure of one or more posts,” and claim 10 recites, “analyzing the scanned data using one or more machine learning techniques to identify at least one of a grammatical or a linguistic structure of one or more posts.”  Claims 1, 10, and 19 are indefinite because the relationship between a “grammatical structure” and a “linguistic structure” is not clear, noting that “linguistic structure” is only referenced once with little additional detail in the 
The possibility exists that the Applicant intended “grammatical structure” and a “linguistic structure” to be mutually exclusive where a “grammatical structure” is one thing and a “linguistic structure” is another thing.  This is consistent with the claim language of claims 1 and 19 that uses “and,” i.e., “a grammatical structure, and a linguistic structure.”  In this case, and within the context of patent claim interpretation, the “grammatical structure” and “linguistic structure” represent two mutually exclusive species.  Claim 10 recites “at least one of,” and the same issue exists for the situation where both grammar and linguistic structures are supposedly present.
The Examiner contends that based upon the dictionary definition of linguistics (noting Applicant seemingly didn’t define linguistics in the specification), grammar is a species of the genus linguistics and the use of “and” and “at least one of” with respect to both grammatical and linguistic structures is ambiguous.  As an example, a claim reciting “fastening two boards with a fastener and a nail” could on its face be indefinite, as a question arises as to whether the nail is also the fastener (noting the specification could illuminate the issue) or if two fasteners are fastening the boards.  Here, the Applicant didn’t provide any additional details regarding the relationship between grammar and linguistics, and thus the issue of indefiniteness exists.
Within the context of Applicant’s claim language, the following example involving singular possessive pronouns further clarifies the point.  In the past, one might have written, “A person filled out the form and then received his or her pass.”  But nowadays, one can use a plural possessive pronoun to replace a singular possessive pronoun, i.e., it has become acceptable to state, “A person filled out the form and then received their pass.”  With respect to this specific example and claims 1, 10, and 19, does this trend involving possessive pronouns involve a grammatical structure, a linguistic structure, or both?
To overcome this rejection, Applicant can provide a persuasive argument against this § 112(b) rejection or amend the claims based upon the concept that grammar is a specific area of linguistics.  Regarding the latter course of action, the Examiner suggests this rejection can be overcome by amending the claims to follow the typical convention that a species claim depends upon a genus claim (e.g., claim 1 recites a fastener, and claim 2 recites a nail).  Other possibilities may exist to overcome this rejection – perhaps the Examiner has mischaracterized the relationship between linguistics and grammar in view of the Applicant’s disclosure – and the Examiner leaves the ultimate course of action to the Applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(NOTE: within the Examiner’s parenthetical explanations below, material within quotation marks is language quoted from the prior art reference, underlined material is language quoted from the claims, and material within brackets is material altered from either a prior art reference or a claim.  Regarding the reconstruction of the claims, a numbered footnote indicates a primary phrase to be first moved upwards to the first cited reference, while a lettered footnote indicates a secondary phrase to be moved after the movement of the primary phrase from which it was lifted.  Or more succinctly, move numbered material first, lettered material last.)
A.	Claims 1-2, 4, 6-8, 10-11, 13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oberheide (US 2017/0126729, “Oberheide”) in view of Bastide et al. (US 2016/0196334, “Bastide”), and further in view of Rajaram et al. (US 2014/0052540 “Rajaram”).
Regarding Claim 1
A computer-implemented (abstract, Fig. 1) method comprising: 
scanning, by one or more processors (¶ [0014]), data that is maintained on one or more social networks associated with a target social entity…1 (Fig. 2, ¶¶ [0096]-[0101], “The targeting data collected can include any data, and not solely web presence data, about the organization and/or individuals [as a target social entity] associated with the organization.,” and “Examples of targeting data collection include scraping [or scanning] organizational websites and/or websites owned by individuals associated with an organization, scraping websites of service providers and/or affiliated partners/collaborators of the organization, retrieving social media data [of a social network] (e.g., an organization's LinkedIn/Facebook pages, LinkedIn/Facebook profiles of employees, the organization, and the like),” i.e., step “S230”); 
analyzing the scanned data …2 (Fig. 2, ¶¶ [0102]-[0103], “S240 includes generating control and configuration campaign parameters,” and “S240 preferably includes generating campaign parameters based on [analyzing the] targeting data collected by S230…”); 
generating custom content based on the analyzed data (Fig. 2, ¶¶ [0107]-[0109], “S240 preferably also includes configuring [or generating] phishing vectors,” “Phishing vectors may include email, instant messaging, social networks,…,” and “S240 may include configuring phishing vectors on a per-individual basis [that comprises custom content];” and/or ¶¶ [0115]-[0117], “Templates generated by S250 may be generic or personalized”), the custom content  comprising …3; 
posting, by the one or more processors (¶ [0014]), a form of the generated custom content to at least one of the one or more social networks associated with the target social entity (Fig. 2, ¶¶ [0113]-[0115], “S250 includes generating campaign templates. S250 functions to generate [a form as a type of the] phishing campaign material (e.g., websites, emails, instant messages, text messages, images, etc.) to be used in phishing attacks according to one or more configuration parameters,” and “Additionally, or alternatively, S250 may incorporate generating phishing websites in any manner,” i.e., the “templates” are post[ed] within “websites” associated with social networks, such as Facebook and LinkedIn as disclosed in ¶ [0097]; and ¶ [0121], “S260 may include sending out phishing text messages and emails that direct users to a phishing website (all generated by S250)”); 
detecting an interaction with the form of the generated custom content by the target social entity (¶ [0122], “In addition to producing a phishing attack as specified by S240/S250, S260 preferably includes collecting response [or interaction] data (e.g., did a user enter text into a password box on a phishing page, did a user click on a phishing website) [that was detect[ed]]. S260 preferably includes collecting response data at a finely-grained level in order to provide detailed data for campaign analysis produced by S270.”); and 
determining a vulnerability rating for the target entity based on the interaction (Fig. 2, ¶¶ [0124]-[0126], “Specifically, based on one or more of the response data, user activity and behavior data, and the like, S270 is able to generate [and determin[e]] comprehensive information and illustrations (e.g., graphs, charts, and the like [that suggest a vulnerability rating]) about the results of the phishing campaign for consideration and possibly, further exploration by an administrator.”), 
the vulnerability rating reflecting a likelihood of exposure of the target social entity to at least one of malware or phishing (Fig. 4B, ¶¶ [0124]-[0126], “For example, S270 may generate analysis on which users are most at risk for phishing attacks, so those users may be given special training.”).
Oberheide doesn’t disclose
	1 …to identify one or more posts;
	2 …using one or more machine learning techniques to identify a topic, a grammatical structure, and a linguistic structure of one or more posts;
	3 … the identified topic and mimicking the grammatical and linguistic structure of the one or more posts;
Bastide, however, discloses
	2 …using one or more machine learning techniques to identify…a, a grammatical structure, and a linguistic structure of one or more posts (¶ [0053], “Once forum questions [within posts] are identified [with the questions being analogous to a topic as disclosed by Rajaram], the question template generation process 404 may extract the grammar structure from the identified forum questions to generate a parse tree representation of the question's grammar structure. For example, the question template generation process 404 may employ [and thereby us[e]] an NLP routine, machine learning tool, artificial intelligence, or other linguistics process [involving linguistic structure] to execute a grammar parsing tool, such as a Cocke-Younger-Kasami parser, to parse the forum question into predetermined grammar parts.”);
	3 … the identified topic (¶ [0053], “Once forum questions are identified [that correspond to an identified topic], the question template generation process 404 may extract the grammar structure from the identified forum questions to generate a parse tree representation of the question's grammar structure. For example, the question template generation process 404 may employ an NLP routine, machine learning tool, artificial intelligence, or other linguistics process to execute a grammar parsing tool, such as a Cocke-Younger-Kasami parser, to parse the forum question into predetermined grammar parts”) and mimicking the grammatical (¶ [0054], “The question template generation process 404 may also employ template-based processing to generate a question template by manually extracting the grammar structure from the questions posed to the forum, and generating a parse tree from the grammar structure, thereby defining a question template [with the corresponding grammar structure] which may be stored for subsequent retrieval and use.”) and linguistic structure of the one or more posts (¶ [0055], “For example, the persona generation process 406 may employ an NLP routine, machine learning tool, artificial intelligence, or other linguistics process to execute against predetermined user interaction data or features extracted from at least a first forum persona, and to generate therefrom a persona (e.g., a “Software Engineer Persona”) to be used to submit the “new” question [possessing the corresponding linguistic structure] to a selected forum.”);
Rajaram, however, discloses
	1 …to identify one or more posts (¶ [0005], “A user's comments and page likes in a social networking system are used to infer [and thus identify] topics in which the user [as a target entity] is interested. Topics may also be automatically extracted from users' posts, and the extracted topics may be generalized using a category tree to identify additional topics for the user;” and ¶ [0025], “The topic inference module 120 may also identify pages that may be associated with a topic object 118 based on comments and posts by users of the social networking system 100 associated with the pages.”);
	a …a topic… (¶ [0025], “Machine learning algorithms may be used in generating these inferences based on the information received about users of the social networking system 100,” “The topic inference module 120 may also identify pages that may be associated with a topic object 118 based on comments and posts by users of the social networking system 100 associated with the pages,” and “As a result, the user may be inferred to have interests in the topics of ‘Starbucks Coffee’ and ‘HGTV,’ which may then be used by an advertiser for targeting ads about a new espresso coffee machine to the user. Machine learning algorithms may be used in generating these inferences based on the information received about users of the social networking system 100.” see also Bastide ¶ [0053] where a “question” can comprise a topic);
	Regarding the combination of Oberheide and Bastide, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phishing campaign system of Oberheide to have included machine learning feature of Bastide.  One of ordinary skill in the art would have been motivated to incorporate machine learning feature of Bastide because Oberheide discusses the development of phishing campaign material based upon previous data and campaigns and without human intervention, see Oberheide ¶¶ [0117]-[0119], and Bastide furthers the teaching of Oberheide by beneficially increasing the “sophistication” of phishing campaigns through the use of machine learning that creates personas to mimic the traits of a person who would be expected to post a question within a forum, see Bastide ¶¶ [0044]-[0045], which is directly related to creating believable phishing messages.
	Regarding the combination of Oberheide-Bastide and Rajaram, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phishing campaign system of Oberheide-Bastide to have included topics posting feature of Rajaram. One of ordinary skill in the art would have been motivated to incorporate the topics posting feature because Rajaram teaches a system that “provide[s] efficient mechanisms of inferring interests based on extracted topics” that thereby enables users within a social networking system to be “targeted” for advertising, or with respect to the system of Oberheide-Bastide, a phishing campaign system.  See Rajaram ¶ [0004].  
Regarding Claim 2
Oberheide in view of Bastide, and further in view of Rajaram (“Oberheide-Bastide-Rajaram”) discloses the method of claim 1, and Oberheide further discloses 
wherein scanning, by one or more processors (¶ [0014]), data that is maintained on one or more social networks (Fig. 2, ¶¶ [0096]-[0101]) comprises identifying, by one or more processors (¶ [0014]), data that is associated with one or more social entities (¶ [0097], “Examples of targeting data collection include scraping organizational websites and/or websites owned by individuals associated with an organization, scraping websites of service providers and/or affiliated partners/collaborators of the organization, retrieving social media data (e.g., an organization's LinkedIn/Facebook pages, LinkedIn/Facebook profiles of employees [as one or more social entities], the organization, and the like).”).
Regarding Claim 4
Oberheide-Bastide-Rajaram discloses the method of claim 1, and Oberheide further discloses
wherein analyzing, by the one or more processors,…1 , the scanned data (Fig. 2, ¶¶ [0102]-[0103]) comprises, analyzing the scanned data using one or more models (¶ [0103], “S240 preferably includes generating campaign parameters based on targeting data collected by S230, but S240 may additionally or alternatively include generating campaign parameters based on any suitable information (e.g., parameters supplied by a phishing campaign administrator),” with the “addition[ of] campaign parameters” creating an one [] more model).  
Bastide further discloses
	1 …, using one or more machine learning techniques (¶¶ [0053]-[0055]),…
	Regarding the combination of Oberheide and Bastide, the rationale to combine is the same as provided for claim 1 based upon the overlapping subject matter between claims 1 and 4.
Regarding Claim 6
Oberheide-Bastide-Rajaram discloses the method of claim 1, and Oberheide further discloses 
wherein detecting the interaction (¶ [0122]) comprises: 
detecting, by one or more processors (¶ [0014]), a selection of the form of the generated custom content by the target social entity (¶ [0107], “Configuring phishing vectors may include configuring vectors to operate individually (e.g., a text message and/or an email [as a form of the generated custom content] both link [as a selection] to a phishing site ) or may include configuring vectors to work in concert (e.g., a text message directs a user to read an email, which contains a link [as a selection] to a phishing site),” and ¶ [0122], i.e., the detect[ion] of the selection to perform the phishing campaign.).  
Regarding Claim 7
Oberheide-Bastide-Rajaram discloses the method of claim 1, and Oberheide further discloses
wherein posting, by the one or more processors (¶ [0014]), a form of the generated custom content associated with the target social entity to one or more of the target social entity's social networks (Fig. 2, ¶¶ [0113]-[0115]) comprises: 
posting a URL to one or more of the target social entity's social networks (¶ [0107], “Configuring phishing vectors may include configuring vectors to operate individually (e.g., a text message and/or an email both link to a phishing site) or may include configuring vectors to work in concert (e.g., a text message directs a user to read an email, which contains a link [with a URL] to a phishing site [that is within the target social entity’s social network[], as a URL to a site that is unfamiliar to the person will be ineffective])”), 
detecting, by one or more processors (¶ [0014]), a selection of the URL by the target social entity (¶ [0122], “In addition to producing a phishing attack as specified by S240/S250, S260 preferably includes collecting response data (e.g., did a user enter text into a password box on a phishing page, did a user click on a phishing website)”), and 
directing the target social entity to a particular location (¶ [0122], i.e., the “user click[ing] on a phishing website” direct[s] the target social entity to a particular location).  
Regarding Claim 8
Oberheide-Bastide-Rajaram discloses the method of claim 7, and Oberheide further discloses
further comprising: generating, by the one or more processors (¶ [0014]), a notification based on the detection of the selection of the generated URL by the one or more social entities (¶ [0125], “S270 preferably includes providing [and thereby generating] a real-time campaign analysis interface (e.g., phishing assessment interface) [for notification] that tracks activities of users being assessed and how users respond to a phishing campaign. This interface could take the appearance of an interface that shows all users currently interacting with the phishing campaign with some indication of their status (e.g., ‘seen campaign’, ‘clicked on phishing link’…” that thus serves as a notification that has been generat[ed] due to the detection of the selection by one or more social entities).  
Regarding Independent Claims 10 and 19
With respect to independent claims 10 and 19, a corresponding reasoning as given earlier for independent claim 1 applies, mutatis mutandis, to the subject matter of claims 10 and 19 (noting claim 10 is broader than claim 1 because claim 10 doesn’t recite “identify a topic” and only of one of a “grammatical structure” or “linguistic structure” need be identified). Therefore, claims 10 and 19 are rejected, for similar reasons, under the grounds set forth for claim 1. 
Regarding Dependent Claims 11 and 20
With respect to claims 11 and 20, a corresponding reasoning as given earlier for claim 2 applies, mutatis mutandis, to the subject matter of claims 11 and 20. Therefore, claims 11 and 20 are rejected, for similar reasons, under the grounds set forth for claim 2. 
Regarding Dependent Claims 13 and 15-17
With respect to claims 13 and 15-17, a corresponding reasoning as given earlier for claims 4 and 6-8 applies, mutatis mutandis, to the subject matter of claims 13 and 15-17. Therefore, claims 13 and 15-17 are rejected, for similar reasons, under the grounds set forth for claims 4 and 6-8.
Regarding Dependent Claim 18
With respect to claim 18, a corresponding reasoning as given earlier for claim 1, and thus claim 10, applies, mutatis mutandis, to the subject matter of claim 18. Therefore, claim 18 is rejected, for similar reasons, under the grounds set forth for claim 1.  The Examiner notes that the claim limitations of claim 18 appear in claim 10, and it appears claim 18 should be cancelled as was done for claim 9, which essentially matched claim 18 in scope.
B.	Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oberheide in view of Bastide and Rajaram, and further in view of Xu (US 2018/0191849, “Xu”).
Regarding Claim 3
Oberheide-Bastide-Rajaram discloses the method of claim 1, and Turpin further discloses
1…, 
the scanned data (Fig. 2, ¶¶ [0096]-[0101]) comprises, …2.
Bastide further discloses
	1 wherein analyzing, by the one or more processors, using one or more machine learning techniques (¶¶ [0053]-[0055]),
Oberheide-Bastide-Rajaram doesn’t disclose
	2 analyzing the scanned data using long short-term memory neural networks algorithms.
Xu, however, discloses
	2 analyzing the scanned data (of Oberheide Fig. 2, ¶¶ [0096]-[0101]) using long short-term memory neural networks algorithms (Fig. 4, ¶¶ [0052]-[0053], “FIG . 4 illustrates a system to analyze time sequences to determine Internet activities of a user according to one embodiment of the invention,” which relates to targeting advertising based upon social network activities, and ¶¶ [0068]-[0070], “Referring to FIG. 4, the neural network 420 may include a plurality of long short-term memory (LSTM) layers.”).
Regarding the combination of Oberheide-Bastide-Rajaram and Xu, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oberheide-Bastide-Rajaram to arrive at the claimed invention. KSR establishes that a rationale for obviousness is proven by showing a “use of [a] known technique to improve similar devices [or methods] in the same way.” See MPEP § 2143(I)(C).
To substantiate the conclusion of obviousness under this KSR rationale, the Examiner finds pursuant to MPEP § 2143(I)(C):
1) the prior art contained a base method, namely the machine learning method of Bastide (see ¶¶ [0053]-[0055]), upon which the claimed invention can be seen as an “improvement” through the use of long short-term memory (LSTM) neural network algorithms that also classifies Internet activity;
2) the prior art contained a “comparable” method, namely the LSTM technique of Xu, that has been improved in the same way as the claimed invention through the LSTM computational method; and
3) one of ordinary skill in the art could have applied the known improvement technique 
of applying the LSTM computational method to the base method, or the computational method of Bastide, and the results would have been predictable to one of ordinary skill in the art.
Regarding Claim 12
With respect to claim 12, a corresponding reasoning as given earlier for claim 3 applies, mutatis mutandis, to the subject matter of claim 12. Therefore, claim 12 is rejected, for similar reasons, under the grounds set forth for claim 3. 
C.	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oberheide in view of Bastide and Rajaram, and further in view of Kuo et al. (US 2018/0060326, “Kuo”)
Regarding Claim 5
Oberheide-Bastide-Rajaram discloses the method of claim 1, and Oberheide further discloses 
wherein analyzing the scanned data (¶¶ [0102]-[0103]) …1 comprises analyzing scanned data…2.
Bastide further discloses
	1 …using one or more machine learning techniques… (¶¶ [0053]-[0055])
Oberheide-Bastide-Rajaram doesn’t disclose
2 … in one or more different languages.
Kuo, however, discloses
	2…in one or more different languages (¶ [0062], “Continuing with the prior example, the language used in the query "drone fishing michael” may be detected as being English,” i.e., the suggestion that “English” be detected makes it obvious to one skilled in the art that different languages be associated with the scanned data).
Regarding the combination of Oberheide and Bastide, the rationale to combine is the same as provided for claim 1 based upon the overlapping subject matter between claims 1 and 5.
Regarding the combination of Oberheide-Bastide-Rajaram and Kuo, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phishing campaign system of Oberheide-Bastide-Rajaram to have included the language feature of Kuo.  One of ordinary skill in the art would have been motivated to incorporate the language feature of Kuo because Kuo recognizes different languages exist aside from English, see Kuo at ¶ [0062], and because social networks and the Internet exist throughout the world, it would be obvious to a person having ordinary skill in the art to analyze data in different languages. 
Regarding Claim 14
With respect to claim 14, a corresponding reasoning as given earlier for claim 5 applies, mutatis mutandis, to the subject matter of claim 14. Therefore, claim 14 is rejected, for similar reasons, under the grounds set forth for claim 5. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491